Citation Nr: 0026772	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-03 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This appeal arises from an April 1997 rating action in which 
the RO denied service connection for a bilateral foot 
condition.  

The veteran provided testimony at a hearing before an RO 
hearing officer in March 1999 and a video-conference hearing 
before the undersigned Acting Veterans Law Judge in June 
2000.  Transcripts of both hearings are of record.  The 
veteran submitted additional evidence following the video-
conference hearing and waived his right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The veteran was diagnosed with bilateral pes planus in 
service and is currently diagnosed with bilateral pes planus.


CONCLUSION OF LAW

The veteran's bilateral pes planus was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 19991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records reveals that on 
report of medical history prior to entrance examination, the 
examiner noted that the veteran had a history of congenital 
club feet which had been corrected.  The entrance examination 
indicated the veteran's feet were normal.  A Report of 
Medical History noted that the veteran had congenital 
clubfeet corrected in 1947.  It was also reported that he had 
minimal pain on exertion and his foot condition was not 
considered disabling.  

In an October 1966 treatment record, it was noted that the 
veteran had pain in both feet, secondary to clubfeet as a 
child.  In a subsequent October 1966 treatment record, it was 
noted that the veteran had clubfeet which was treated in 
1946.  Examination revealed full range of motion with 1st 
degree pes planus, otherwise there was no abnormality on x-
ray or clinically.  He was prescribed bilateral arch 
supports.  

In a November 1966 treatment record, the veteran was noted to 
have complained of pain in his feet all of his life.  
Physical examination and x-rays proved normal.  

In a December 1966 treatment record, it was noted that the 
veteran had difficulty with pain his feet for many years and 
that he had been treated for bilateral congenital clubfoot.  
He currently complained of pain in his feet.  Examination of 
the feet revealed some flattening of the longitudinal arches, 
bilaterally.  The pain was present over the anterolateral 
aspect of the proximal portion of both feet.   There was no 
tenderness in the area of the longitudinal arch.  X-rays were 
within normal limits with the exception of the previously 
stated pes planus.  The diagnosis was flatfoot, bilateral, 
mild.  

In a January 1967 treatment record, the complained of 
continuing pain in his feet.  It was noted that the veteran 
had mild flat feet and that he was treated for bilateral 
clubfeet which had been completely corrected.  The pain was 
situated mainly over the anterior lateral ankle.  X-rays had 
been negative except for pes planus.  

The discharge examination was negative for any findings, 
treatment, or diagnoses of a foot disorder.  

In December 1987, the veteran underwent a VA examination.  No 
complaints, findings, or diagnoses were made related to 
problems of the feet.  

The veteran was afforded a VA examination in October 1996.  
The diagnoses included metatarsus deformity complicated by 
traumatic arthritis.  

A letter of medical treatment dated in November 1996 was 
received from the veteran's private physician.  The physician 
stated that the veteran suffered from chronic pain in both 
feet which the veteran stated began during service.  

Two statements of support were received in November 1996 from 
the veteran's parents and friend.  They stated that the 
veteran first experienced problems with his feet during 
service.  

The veteran was afforded a VA examination in March 1997.  
Examination revealed some absence of the usual concavity with 
some flattening at the medial longitudinal arch bilaterally, 
somewhat more on the left foot than the right.  There was no 
tenderness on squeezing the metatarsals bilaterally.  There 
was some tenderness over the dorsum of the foot, in front of 
the ankle of the left foot.  There was small callus 
underneath the great toe of the left foot.  The foot moved 
normally on the ankle, bilaterally.  The diagnosis was 
metatarsalgia with pes planus, bilateral.  X-rays revealed 
degenerative changes and pes planus deformity, bilaterally.

A letter of medical treatment was received in May 1997 from 
the veteran's private podiatrist.  It was indicated in the 
letter that the veteran had been seen on several occasions 
for foot problems.  The podiatrist also stated that he had 
studied the veteran's service medical records.  Attached to 
his statement were private medical records of treatment for 
the veteran's foot problems in 1996 and 1997.  The podiatrist 
opined that the veteran's condition, more likely than not, 
originated during his active duty.

A subsequent letter of medical treatment was received in 
October 1997 from the veteran's podiatrist.  He noted that 
the veteran had difficulty walking.  X-ray studies revealed 
joint incongruity at the talo navicular joint .  The 
navicular cuneiform had a diminished joint space.  In his 
opinion, this was consistent with overuse trauma.  
Consequently, he deducted that it was service connected.  

At a VA examination in July 1998, the veteran stated that the 
pain and sore feet began during service.  On examination, the 
veteran was observed to have a careful, but otherwise normal 
gait.  The feet appeared symmetrical.  There was a flattening 
of the medial longitudinal arch bilaterally with loss of 
concavity of the normal arch.  This was barely perceptible on 
the right foot.  Review of the x-rays revealed that the left 
foot showed a pes planus deformity with calcaneal angle 
reduced, indicating a pes planus deformity.  The right foot 
showed a minimal pes planus deformity and also a small 
calcaneal spur at the Achilles tendon insertion.  The 
diagnosis was pes planus, bilateral, symptomatic, mild, 
without degenerative changes on x-ray.  The examiner 
commented that the veteran's claims folder was reviewed in 
detail and that it was apparent to him and various previous 
examiners that the present medical diagnosis was a bilateral 
pes planus deformity.  He noted that there was a clear 
statement in orthopedic examination indicating this physical 
deformity on physical examination and x-ray while the veteran 
was in service.  He stated that it was unclear from reviewing 
the files whether the veteran's condition progressed in 
service.  However, the veteran continued to complain about 
his feet at frequent intervals in service.  He stated that it 
was clear from the records that the veteran had no residual 
deformity of clubfoot.  This had been corrected by previous 
treatment prior to service.  He felt that there was no 
likelihood that the clubfoot was a factor in the veteran's 
present complaints or in his disability noted in the service.  
He also stated that he did not feel the veteran's flatfoot 
disability was incurred in or aggravated by service.  
According to the examiner, the veteran had sore feet, but 
after rest, they were better.  He also indicated that the 
level of degenerative changes present in the veteran's feet 
was not to the degree one would expect if there had been 
significant aggravation of his flatfoot condition.  

At a March 1999 hearing before an RO hearing officer, the 
veteran testified that he received treatment for his feet in 
service.

At a June 2000 video-conference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he was diagnosed with pes planus during service.  He 
also testified that he believed that the stress factor on his 
feet by virtue of being in the infantry and on his feet all 
the time, added to the situation.  

The veteran submitted additional evidence following the June 
2000 video-conference hearing with a written waiver of 
initial RO consideration pursuant to 38 C.F.R. § 20.1304(c).  
The evidence consisted of a statement by a VA physician and a 
statement by the veteran.  The VA physician's statement 
provided clarification as to the credentials of the VA 
examiner who conducted the July 1998 VA examination.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

The threshold question to be answered with respect to the 
veteran's claim for service connection is whether the veteran 
has presented evidence of a well-grounded claim.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

In this case, the evidence of record reveals that all three 
elements of Caluza have been met.  The veteran is currently 
diagnosed with bilateral pes planus.  Thus, the first Caluza 
requirement has been met.  The veteran was diagnosed with pes 
planus in service.  The second Caluza  requirement has been 
met.  The third Caluza requirement has also been met.  The 
veteran's private podiatrist has indicated, in pertinent 
part, that the veteran's foot problems, more likely than not, 
originated in service.  Therefore, the veteran's claim is 
well-grounded.  

Although the veteran's most recent VA examination of 
July 1998 indicates a diagnosis of pes planus, the examiner 
stated that the level of disability of the veteran's feet 
shows there was no significant aggravation of his pes planus 
in service.  This is not required.  Although he did not 
believe pes planus was incurred in service, the veteran's 
entrance examination showed only corrected clubfeet and no 
evidence of pes planus.  Since service medical records show 
initial diagnosis of pes planus inservice, and the veteran's 
private podiatrist attributes his present foot problems to 
service, resolving all reasonable doubt in the veteran's 
favor, the evidence supports a grant of service connection 
for bilateral pes planus.  



ORDER

The claim of service connection for bilateral pes planus is 
granted.  




		
	G. JIVENS-MCRAE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

